Hall, Justice.
Petitions for contempt were brought by both the appellant and the appellee in the court that awarded them a total divorce and fixed alimony and support for the wife and children (Superior Court of Fannin County). After a hearing the trial court found neither party in contempt but made a slight change in the visitation rights. The appellant’s enumerations of error are that there had been no motion to change visitation rights under Code Ann. § 30-127 and that venue was improper for the reason that she was not a resident of Fannin County.
Code Ann. § 30-127 allows modification of visitation rights on the motion of either party or on the motion of the trial judge in a contempt proceeding. Sampson v. Sampson, 240 Ga. 118 (239 SE2d 519) (1977). The proper court in which to bring the motion is the one in which the original custody order was entered.

Judgment affirmed.


All the Justices concur.